The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues on Poole in combination with Reslow does not render the claims obvious. This argument is not persuasive. Poole in combination with Reslow does render claims 1, 3, 6-16, and 28 obvious, as set forth below.
Applicant argues that the unexpected results associated with the claimed engraving pattern render the claims patentable. This argument is not persuasive. “Unexpected results” are not dispositive of claims being anticipated by the prior art, as with claims 17-27 below. With regard to claims 1, 3, 6-16, and 28, the claimed engraving features are already present in the Poole reference, and alleged unexpected results would not make it non-obvious to provide the Poole cylinder with the coating of Reslow.
In light of the amendments to the claims, the rejections under 35 U.S.C. §§ 101 and 112 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole, US Patent Number 4,301,583 (hereinafter Poole).
Regarding claim 17, Poole teaches a roller for use with a printing apparatus to transfer a liquid to a plate or substrate, the roller comprising:
a cylinder (10, Fig. 1) having an engraved surface with a linear cell-contained channel engraving pattern (14, Fig. 1; Fig. 2),
wherein the linear cell-contained channel engraving pattern has a linear channel (22, Fig. 2) at a channel engraved angle an having channel walls, and a plurality of cells with pockets at a cell pocket positioned angle located within the linear channel, and wherein each cell is defined by two cross-channel walls that are lower than the channel walls and perpendicular to the channel walls (20, Fig. 2; groove 22 is lower than channel walls, and perpendicular to direction of channel, Fig. 3).
Regarding claim 18, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein the linear cell-contained channel engraving pattern is in a range of 30° to 150° (degrees) in relation to an axial direction of the coated cylinder (“The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46).
Regarding claim 19, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein the linear cell-contained channel engraving pattern is in a range of 30 to 89° or 91° to 150° (degrees) in relation to an axial direction of the coated cylinder (“The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46).
Regarding claim 20, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein the linear cell-contained channel engraving pattern has a base cell profile of a hex (“The surface 24 has a non-equi-angular hexagonal shape in plan view as in FIG. 2,” col. 2, lines 63-64).
Regarding claim 21, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein a cell of the linear cell-contained channel engraving pattern has a pocket in a bottom of the cell having a cell wall depth in a range of from 20% to 80% of a total channel depth (“The depth of a cell 18 from the roller surface 14 to the flat bottom surface 24 thereof may typically be 20 microns or 0.0008 inches,” “The channels 22 may typically be 42 microns or about 0.0017 inch wide and about 10 microns deep,” col. 3, lines 12-20, which works out to a depth of 50%).
Regarding claim 22, Poole teaches the invention of claim 21, as set forth in the rejection of claim 21 above. Poole also teaches wherein the total channel depth is equal to the cell wall depth in addition to a free flow liquid channel depth (depth of 24 equals depth of cell plus free flow liquid channel, Fig. 3).
Regarding claim 23, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein a cell of the linear cell-contained channel engraving pattern has a pocket in a bottom of the cell having a cell wall depth in a range of from 40% to 60% of a total channel depth (“The depth of a cell 18 from the roller surface 14 to the flat bottom surface 24 thereof may typically be 20 microns or 0.0008 inches,” “The channels 22 may typically be 42 microns or about 0.0017 inch wide and about 10 microns deep,” col. 3, lines 12-20, which works out to a depth of 50%).
Regarding claim 24, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein the channel engraved angle is in a range from 30 to 150 (“The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 25, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein the channel engraved angle is in a range from 30 to 89 or 91 to 150 (degrees) (“The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 26, Poole teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Poole also teaches wherein the cell pocket positioned angle is in a range of 20% to 80% of the channel engraved angle (“The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 27, Poole teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Poole also teaches wherein the cell pocket positioned angle is in a range of 40% to 60% of the channel engraved angle (“The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Reslow, US Patent Number 5,370,052 (hereinafter Reslow).
Regarding claim 1:
Poole teaches a roller for use with a printing apparatus to transfer a liquid to a plate or substrate, the roller comprising:
a cylinder (10, Fig. 1) having an engraved surface with a linear cell-contained channel engraving pattern (14, Fig. 1; Fig. 2),
wherein the linear cell-contained channel engraving pattern has a linear channel (22, Fig. 2) at a channel engraved angle an having channel walls, and a plurality of cells with pockets at a cell pocket positioned angle located within the linear channel, and wherein each cell is defined by two cross-channel walls that are lower than the channel walls and perpendicular to the channel walls (20, Fig. 2; groove 22 is lower than channel walls, and perpendicular to direction of channel, Fig. 3).
Poole does not teach wherein the cylinder is coated by a ceramic or other engravable coating or material.
Reslow teaches that a ceramic coating on anilox rollers is advantageous for providing a wear-resistance surface (col. 1, lines 34-44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Poole to coat the surface of the cylinder with ceramics, because Reslow teaches that ceramics are advantageous for providing a wear-resistant surface, thereby resulting in wherein the cylinder is coated by a ceramic or other engravable coating or material.
Regarding claim 3, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the engraved surface is laser engraved (This claim is a product-by-process claim. Patentability of a product is determined solely based on the structure and functionality of the product itself, and not upon its manner of manufacture, as set forth in MPEP § 2113(I). In this instance, the engraved surface 14 of Poole appears structurally indistinguishable from a surface engraved by a laser).
Regarding claim 5, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the liquid is any material having a viscosity that allows for flow through a linear channel of the linear cell-contained channel engraving pattern (This limitation refers to an intended use of the apparatus, and is otherwise incapable of patentably distinguishing an apparatus over otherwise structurally identical prior art, as set forth in MPEP § 2114(II). In this instance, the roller of Poole is capable of being used with any liquid having a viscosity that allows for flow through a linear channel of the linear cell-contained channel engraving pattern).
Regarding claim 6, the combination of Poole and Reslow teaches the invention of claim 5, as set forth in the rejection of claim 5 above. The combination of Poole and Reslow also teaches wherein the liquid is selected from the group consisting of an ink, an adhesive, a varnish, and a combination thereof (This limitation refers to an intended use of the apparatus, and is otherwise incapable of patentably distinguishing an apparatus over otherwise structurally identical prior art, as set forth in MPEP § 2114(II). In this instance, the roller of Poole is capable of being used with any liquid selected from the group consisting of an ink, an adhesive, a varnish, and a combination thereof).
Regarding claim 7, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the linear cell-contained channel engraving pattern is in a range of 30° to 150° (degrees) in relation to an axial direction of the coated cylinder (Poole: “The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46).
Regarding claim 8, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the linear cell-contained channel engraving pattern is in a range of 30 to 89° or 91° to 150° (degrees) in relation to an axial direction of the coated cylinder (Poole: “The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46).
Regarding claim 9, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the linear cell-contained channel engraving pattern has a base cell profile of a hex (Poole: “The surface 24 has a non-equi-angular hexagonal shape in plan view as in FIG. 2,” col. 2, lines 63-64).
Regarding claim 10, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein a cell of the linear cell-contained channel engraving pattern has a pocket in a bottom of the cell having a cell wall depth in a range of from 20% to 80% of a total channel depth (Poole: “The depth of a cell 18 from the roller surface 14 to the flat bottom surface 24 thereof may typically be 20 microns or 0.0008 inches,” “The channels 22 may typically be 42 microns or about 0.0017 inch wide and about 10 microns deep,” col. 3, lines 12-20, which works out to a depth of 50%).
Regarding claim 11, the combination of Poole and Reslow teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Poole and Reslow also teaches wherein the total channel depth is equal to the cell wall depth in addition to a free flow liquid channel depth (Poole: depth of 24 equals depth of cell plus free flow liquid channel, Fig. 3).
Regarding claim 12, the combination of Poole and Reslow teaches the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Poole and Reslow also teaches wherein a cell of the linear cell-contained channel engraving pattern has a pocket in a bottom of the cell having a cell wall depth in a range of from 40% to 60% of a total channel depth (Poole: “The depth of a cell 18 from the roller surface 14 to the flat bottom surface 24 thereof may typically be 20 microns or 0.0008 inches,” “The channels 22 may typically be 42 microns or about 0.0017 inch wide and about 10 microns deep,” col. 3, lines 12-20, which works out to a depth of 50%).
Regarding claim 13, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the channel engraved angle is in a range from 30 to 150 (Poole: “The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 14, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the channel engraved angle is in a range from 30 to 89 or 91 to 150 (degrees) (Poole: “The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 15, the combination of Poole and Reslow teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Poole and Reslow also teaches wherein the cell pocket positioned angle is in a range of 20% to 80% of the channel engraved angle (Poole: “The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 16, the combination of Poole and Reslow teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Poole and Reslow also teaches wherein the cell pocket positioned angle is in a range of 40% to 60% of the channel engraved angle (Poole: “The helix angle may be very small or as much as 45.degree. or more as indicated by the lines A--A and A'-A' of FIG. 1 which represent possibilities for the angular disposition of the centerline or axis of a series 20 of cells,” col. 2, lines 43-46, and, given the dimensions and geometry disclosed, the channel engraved angle is approximately 50% of the cell engraved angle).
Regarding claim 28:
Poole teaches a method of using a roller to reduce spitting in printing, the method comprising:
providing a printing apparatus having a roller having an engraved surface (Fig. 1),
wherein the engraved surface has a linear cell-contained channel engraving pattern having a linear channel at a channel engraved angle and having channel walls (Fig. 2), and a plurality of cells with pockets at a cell pocket positioned angle, and wherein each cell is defined by two cross-channel walls that are lower than the channel walls and perpendicular to the channel walls (14, Fig. 1; 20, Fig. 2; groove 22 is lower than channel walls, and perpendicular to direction of channel, Fig. 3); and
transferring a liquid from the engraved surface of the roller to a plate (“Fluid metering or transfer rollers, commonly called "anilox rollers," are used extensively in the flexographic printing trade to transfer closely controlled quantities of ink from rubber fountain rollers running in an ink bath to a rubber printing plate,” col. 1, lines 6-9).
Poole does not teach wherein the cylinder is coated by a ceramic or other engravable coating or material.
Reslow teaches that a ceramic coating on anilox rollers is advantageous for providing a wear-resistance surface (col. 1, lines 34-44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Poole to coat the surface of the cylinder with ceramics, because Reslow teaches that ceramics are advantageous for providing a wear-resistant surface, thereby resulting in wherein the cylinder is coated by a ceramic or other engravable coating or material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
02 July 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853